584 F.3d 1102 (2009)
Edward BENKOSKI; Theodore Carl, Appellants
v.
Bonnie WASILEWSKI, Clerk, Pennsylvania State Police and Chairperson and Member, Bear Creek Township Board of Supervisors, In her official and individual capacities; Paulette Yenchik, Administrative Assistant, Secretary/Treasure and Chief Administrative Office of the Pension Fund, Bear Creek Township, In her official and individual capacities; Lt. John Doe, A Lieutenant in the Pennsylvania State Police, In his official and individual capacities; Jerry Butala, Trooper, Pennsylvania State Police, In his official and individual capacities; Jerry Kincel, Trooper, Pennsylvania State Police, In his official and individual capacities.
No. 08-4200.
United States Court of Appeals, Third Circuit.
Argued September 30, 2009.
Filed; October 5, 2009.
James W. Gicking, Esquire, Marshall, Dennehey, Warner, Coleman & Goggin, Philadelphia, PA, for Appellees, Bonnie Wasilewski and Paulette Yenchik.
Calvin R. Koons, Esquire, Office of Attorney General of Pennsylvania, Harrisburg, PA, for Appellees, Jerry Butala, Jerry Kincel and Francis J. Hacken.
Ralph E. Kates, III, Esquire, Law Offices of Ralph E. Kates, III, Wilkes-Barre, PA, for Appellants.
Before: McKEE, CHAGARES and NYGAARD, Circuit Judges.
Prior report: 2008 WL 4414741

JUDGMENT ORDER
McKEE, Circuit Judge.
This cause came on to be considered on the record from the United States District Court for the Middle District of Pennsylvania and was argued on September 30, 2009.
On consideration whereof, it is now hereby ADJUDGED and ORDERED that the judgment of the district court entered September 24, 2008, is affirmed.
Costs taxed against the Appellants.